Under the Florida decree, dated December 7, 1937, the agreement of Mr. and Mrs. Oldham, relative to their son Richard, provided that he should be with his mother (appellant) during the school term of each year, and with his father (appellee) for the summer months; such arrangement as to custody being approved by the Circuit Court. Mr. Oldham thereby received custody of Richard during the summer of 1938; and, pursuant to said agreed judgment, appeared with the boy at appellant's home in Fort Myers, Fla., on September 10, 1938, where, in lieu of further performance of the decree, the letter agreement was entered into, whereby indefinite custody of the minor was to remain in the father. The latter's status as custodian continued until the habeas corpus proceedings of May, 1939. This suit by the mother was based solely on her alleged right to renewed possession, by virtue of the Florida judgment, claiming the letter-relinquishment of custody to be a nullity; the application containing no basic *Page 570 
facts of the father's incompetency, or that the child's best interests would be subserved, except a bare legal conclusion in her supplemental petition, insufficient to raise an issue. 32 Tex.Jur., Pleading, Sec. 65, pp. 489, 491. The dominant factors in this case are, that the dispute is between parents and not between a parent and a third person to whom custody had been previously relinquished; also, that the undisturbed and continued possession of the boy by his father for almost a year was occasioned by the mother's waiver of her rights, as fixed in the previous judgment. This act, evidenced by the letter, in conferring upon the natural father a perferential right to said custody, was, in no sense, invalid; Sykes v. Speer, Tex.Civ.App. 112 S.W. 422, affirmed by the Supreme Court, 102 Tex. 451, 119 S.W. 86, 132 Am. St. Rep. 896; and the subsequent possession by appellee was likewise rendered lawful. Legate v. Legate, 87 Tex. 248, 28 S.W. 281.
To my mind, a situation is here presented where the rights of the separated parents to the child in question are equal; R.S. art. 4118; that appellant cannot regain custody by simply pleading the provision of a judgment which she has waived; and that her own voluntary act in releasing the child to appellee, cast upon her, in the present action in habeas corpus, the burden of proof as to appellee's incompetency, together with facts favorable to the issue that the boy's welfare demanded a recognition of the former status. The terms of the Florida judgment as to custody were not final, but "temporary and conditional"; Goldsmith v. Salkey, 131 Tex. 139, 112 S.W.2d 165, 168, 116 A.L.R. 1293, and an entirely insufficient basis for a restoration to the mother of a child voluntarily released to its father, with consequent and rightful possession by the latter over a considerable period of time. It was therefore incumbent upon the mother, in a plea to a court of equity for repossession, to show that the child's best interest required its return to her. The majority has held that evidence of the Florida decree placed upon appellee the burden of proving change of conditions; whereas, the true rule is (the parents being contestants) that the voluntary relinquishment of custody appearing in the record is prima facie evidence of changed conditions, imposing upon the petitioner in habeas corpus to at least go forward with testimony in support of the relief sought. See 31 Tex.Jur., Parent and Child, Sec. 21, p. 1297, where the statement is made: "But where a parent has voluntarily parted with and seeks to regain the child, he has the burden of proving his fitness and that the best interest of the child will be subserved by commitment to his care." Also, in the following cases, the introduction of relinquishment agreement, in absence of further testimony, established the best interests of the minor, and the right of habeas corpus was in each instance denied; Peese v. Gellerman, 51 Tex. Civ. App. 39, 110 S.W. 196, writ refused; Legate v. Legate, supra; Davis v. Sears, Tex.Com.App.,35 S.W.2d 99. The majority action, in its reversal and rendition under this record, is in direct conflict with the decisions just cited; and the letter-agreement, far from being a "nudum pactum", or of no probative force, as the majority holds, is always to be given its proper effect by a court of equity "in arriving at a conclusion as to where the custody of the child should be placed". Peese v. Gellerman, supra [51 Tex. Civ. App. 39, 110 S.W. 197]. Judge Denman, in Legate v. Legate, supra, and pertinent to a similar release of custody, says: "Where, however, a parent, by writing or otherwise, has voluntarily transferred and delivered his minor child into the custody and under the control of another, as in the case at bar, and then seeks to recover possession of the child by writ of habeas corpus, such parent is invoking the exercise of the equitable discretion of the court to disrupt private domestic relations which he has voluntarily brought about, and the court will not grant the relief unless, upon a hearing of all the facts, it is ofopinion that the best interest of the child would be promoted thereby. It is sometimes said that such a voluntary transfer is `void,' or that it is `contrary to public policy'; but the cases using such language show that it is not used in an absolute sense, but in the sense that such transfer is no impediment to the action of the court in determining what is best for the interest of the child. The law does not prohibit such atransfer, but, on the contrary, allows the child to reap the benefitthereof when it is to its interest so to do. The attempted transfer is not a contract, and cannot be enforced as such, because neither the child nor its custody was a subject-matter of contract. The fact that in pursuance of this attempted contract the parents delivered the child to appellee, and appellee received the same for a lawful purpose, new domestic relations thereby *Page 571 
being formed for the child, renders the possession by appellee of the child prima facie lawful." (Italics mine.)
The original opinion erred in placing the burden of proof upon appellee in this case, whereas same was upon appellant, as the trial court correctly held.
But, aside from the above considerations, the district court was in position to view the conduct and demeanor of the parties under their testimony, and draw first-hand conclusions therefrom. Such courts are vested with very broad discretion in matters of this kind, and it is only a very clear case of abuse of discretion that justifies the Appellate Court to interfere with its exercise. Moore v. Moore, Tex.Civ.App.213 S.W. 949. I conclude that the judgment of the lower court should be affirmed.